Citation Nr: 0934991	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  98-19 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability other than glaucoma.

2.  Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran had active service from January 1951 to December 
1952.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

This case was previously decided by the Board in March 2003.  
The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court), and pursuant to a Joint 
Motion for Remand, dated in October 2005, the Court remanded 
the case to the Board for further procedural development.  
The Board thereafter remanded the case to the RO in March 
2006, and the action requested in the Board's remand has been 
accomplished to the extent possible.  The case was then 
returned to the Board for further appellate review.

In June 2007, the Board again denied the Veteran's claims, 
and his appeal was returned to the Court.  In March 2009, a 
Joint Motion for Remand again remanded the case to the Board 
for further development and analysis.  The case is now before 
the Board for action consistent with the latest Joint Motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The Board notes that in June 1999, the Veteran testified at a 
video conference hearing before a Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.

However, the Veterans Law Judge who conducted the June 1999 
hearing is no longer employed at the Board.  The Veteran was 
offered an additional hearing in April 2009, and in May 2009 
he requested to have a hearing before a traveling Veterans 
Law Judge at the RO.  Therefore, this appeal must be returned 
to the RO so that his hearing may be scheduled.  

In addition, the March 2009 Joint Remand noted that the 
Board's discussion of 38 C.F.R. § 3.159(e) regarding the duty 
to notify a claimant of the inability to obtain records was 
insufficient in the June 2007 decision.  Specifically, the 
Veteran submitted a September 2002 statement in which he 
noted that he had received treatment beginning in 1957 from 
the VA Medical Center in Durham, North Carolina but that 
these records were now missing.  This was accompanied by a 
September 2002 statement from an administrator at this VA 
Medical Center who confirmed that the Veteran had received 
treatment at that facility but that his records had been 
retired and are now missing.  

The Joint Motion noted that VA had failed to notify the 
Veteran of any further action VA would take regarding his 
claim, and the he is ultimately responsible for providing the 
VAMC records.  Therefore, this notice must be provided to the 
Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  In regards to the missing records 
from the VA Medical Center in Durham, 
North Carolina dating from 1957 to 1985 
and 1989, provide the Veteran with 
notice that is compliant with the 
provisions of 38 C.F.R. § 3.159(e).  
This notice should include an 
explanation to the Veteran and his 
attorney of what, if any, further 
action VA would take regarding his 
claim without these records, and notice 
that the Veteran is ultimately 
responsible for providing the evidence.  
Afterwards, provide the Veteran with 
adequate time to respond.  

2.  If any additional evidence or 
information is received from the 
Veteran pertaining to the missing 
records from the VA Medical Center in 
Durham, North Carolina, readjudicate 
the Veteran's claims.  If no additional 
evidence or information is received 
from the Veteran, then readjudication 
is not required.  

3.  If it is necessary to readjudicate 
the Veteran's claims and one or both 
continue to be denied, provide him and 
his attorney with a supplemental 
statement of the case.  

4.  Thereafter, unless both of the 
Veteran's claims on appeal are granted, 
schedule the Veteran for a hearing 
before a traveling Veterans Law Judge 
at the RO.  Notice should be provided 
to the Veteran and his attorney.  If 
the Veteran ultimately does not desire 
the hearing, he should so indicate in 
writing at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



